Citation Nr: 9934582	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to October 
1964.  

This case came to the Board of Veterans' Appeals (Board) from 
a May 1997 RO decision which denied service connection for 
residuals of a head injury.  In a May 1998 decision, the 
Board denied the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In April 1999, the 
parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision; by an April 1999 order, the Court granted the joint 
motion.

The case was subsequently returned to the Board.  In October 
1999, the veteran's attorney submitted additional evidence 
and argument to the Board.


REMAND

The veteran claims service connection for residuals of a head 
injury.  In brief, the evidence shows he sustained a 
concussion in a motor vehicle accident in service in 1960; he 
had complaints of headaches for a period of time thereafter 
during service; and no residuals of a head injury were noted 
at the 1964 discharge examination.  Many years after service, 
in 1996, the veteran developed headaches, and his primary 
care physician referred him to a neurologist, Jon Brillman, 
M.D., for further evaluation.  Dr. Brillman diagnosed 
aqueductal stenosis with hydrocephalus.  In multiple 
statements (with varying degrees of certainty), Dr. Brillman 
has attributed the current diagnosis to the veteran's head 
injury in service.

The April 1999 joint motion and Court order require 
readjudication of the veteran's claim for service connection 
for residuals of a head injury.  With October 1999 written 
argument to the Board, the veteran's attorney submitted 
additional evidence (May and August 1999 letters from Dr. 
Brillman).  The veteran has not waived initial RO 
consideration of such evidence, and thus the evidence must be 
referred to the RO for review and a supplemental statement of 
the case.  38 C.F.R. § 20.1304 (1999).

In light of the joint motion and Court order, and the 
recently submitted statements from Dr. Brillman, the Board 
finds that additional evidence should be obtained, including 
any additional medical records from Dr. Brillman, and records 
related to the veteran's 1996 disability retirement from the 
Post Office (at a 1997 RO hearing, the veteran said such 
retirement was related to head injury residuals).  Moreover, 
the veteran should undergo a VA examination.  The VA examiner 
should be asked to opine as to whether the veteran has 
current residuals of the head injury which occurred in 
service.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain all clinical 
records, dated from 1996 to the present 
(and not already on file), concerning Dr. 
Brillman's treatment of the veteran.

2.  The RO should ask the veteran whether 
he has received any other VA or non-VA 
treatment, for claimed residuals of a 
head injury, since 1996.  If he has, the 
RO should obtain copies of the related 
medical records.

3.  The RO should contact the U.S. Office 
of Personnel Management, and should 
obtain copies of all medical and other 
records concerning the veteran's 1996 
disability retirement from the U.S. 
Postal Service.

4.  Thereafter, the RO should have the 
veteran undergo a VA neurological 
examination to determine the existence 
and etiology of claimed residuals of a 
head injury.  The claims folder must be 
provided to and reviewed by the doctor.  
All indicated tests should be performed.  
The VA neurologist should note Dr. 
Brillman's letters and should comment on 
the nature and possible etiologies for 
aqueductal stenosis with hydrocephalus.  
Based on examination findings, historical 
evidence, and medical principles, the VA 
doctor should provide a medical opinion, 
with full rationale, as to the likelihood 
that current conditions were medically 
caused by the veteran's head injury in 
the 1960 motor vehicle accident during 
service.

5.  Thereafter, the RO should review the 
claim for service connection for 
residuals of a head injury.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


